Citation Nr: 1750534	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-38 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back disability to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a pelvic disability.

3. Entitlement to an evaluation in excess of 60 percent for status post right total knee arthroplasty.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from June 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a September 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew all issues on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for pelvic disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased evaluation for status post right knee arthroplasty.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn all issues on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The appeal of entitlement to service connection for a low back disability is dismissed.

The appeal of entitlement to service connection for a pelvic disability is dismissed.

The appeal of entitlement to an increased evaluation for status post total right knee arthroplasty is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


